Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2.	US 2018/0143532 A1 discloses a chemically amplified resist composition comprising a quencher containing a quaternary ammonium iodide, dibromoiodide, bromodiiodide or triiodide, and an acid generator exhibits a sensitizing effect and an acid diffusion suppressing effect and forms a pattern having improved resolution, LWR and CDU.
3.	JP 2010-061087 A discloses (A) a resin which decomposes by the action of an acid to increase the dissolution rate of an alkali aqueous solution, (B) a compound which generates an acid upon irradiation with an actinic ray or radiation, and (C) a compound having nitrogenous basic group or quaternary ammonium group, which has a volatilization volume of 10% or less when held at 120°C for 15 minutes, and (D) an organic solvent, wherein the concentration of the whole solid component in the composition is 1.0 to 4.5 mass%, and the total quantity of the compound which generates an acid by irradiation with active ray or radiant ray (B) is at least 10 mass% relative to the whole solid component in the composition.
4.	US 2007/0043234 A1 discloses the use of an onium salt functionalized by at least one organic function, as a soluble support, in the presence of at least one organic solvent, for organic synthesis of a molecule, in a homogenous phase, by at least one transformation of said organic function. The onium salt enables the synthesized molecule to be released. The onium salt is present in liquid or solid form at room temperature and corresponds to formula A1+, X1−, wherein A1+ represents a cation and X1− represents an anion.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
6.	The quencher of Claim 1 of the instant application discloses the quencher being an ammonium salt consisting of an ammonium cation having an iodine-substituted aromatic ring bonded to the nitrogen atom via a C1-C20 hydrocarbylene group which may contain at least one moiety selected from ester bond and ether bond and a carboxylate anion having an iodine or bromine-substituted phenol which does not contain an iodine or bromine-substituted aromatic ring. The prior art teaches or suggests a cation comprising a halogen-substituted aromatic ring, but not iodine-substituted. Furthermore, the corresponding anion includes a phenolic acid or a bromine or iodine compound, but not the anion herein claimed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CHAMPION whose telephone number is (571) 272-0750.  The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.C./Examiner, Art Unit 1737				/DUANE SMITH/                                                                                       Supervisory Patent Examiner, Art Unit 1737